 

--------------------------------------------------------------------------------

 
EXHIBIT 10.71
 
MidAmerican Energy Holdings Company




LONG-TERM INCENTIVE PARTNERSHIP PLAN


As Amended and Restated January 1, 2004


PLAN DOCUMENT
 

--------------------------------------------------------------------------------

 
MIDAMERICAN ENERGY HOLDINGS COMPANY


LONG-TERM INCENTIVE PARTNERSHIP PLAN




ARTICLE I - PURPOSE AND EFFECTIVE DATE


1.1
Purpose. The purpose of this Long-Term Incentive Partnership Plan (the “Plan”)
is to permit a select group of management employees of MidAmerican Energy
Holdings Company and its subsidiaries to share in significant increases in the
value of the Company realized through the efforts of these individuals. It is
intended that the Plan, by providing this award and deferral opportunity (U.S.
only), will assist the Company in retaining and attracting individuals of
exceptional ability and will act as an incentive to align their interests with
those of the Company.



1.2
Effective Date. The Plan was effective as of March 14, 2000, subsequently
restated effective as of January 1, 2003, with the current Plan effective as of
January 1, 2004.



ARTICLE II - DEFINITIONS


For the purpose of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1
Base Salary. “Base Salary” means the annual base salary rate payable to a
Participant effective January 1 of the calendar year unless the Participant is a
part of the CE U.K. pay review, in which case it is the annual base salary rate
effective April 1 of the calendar year. For purposes of the Plan, Base Salary
shall be calculated before reduction for any amounts deferred by the Participant
pursuant to the Company’s tax qualified plans which may be maintained under
Section 401(k) or Section 125 of the Internal Revenue Code of 1986, as amended
(the “Code”), or pursuant to the MidAmerican Energy Holdings Company Executive
Voluntary Deferred Compensation Plan or any other non-qualified plan which
permits the voluntary deferral of compensation. Inclusion of any forms of
compensation other than such “wages” and deferred “wages” is subject to approval
of the Chairman & CEO and the President.



2.2
Beneficiary. “Beneficiary” means the person, persons or entity, as designated by
the Participant, entitled under Article VII to receive any Plan benefits payable
after the Participant’s death.



2.3
Board. “Board” means the Board of Directors of the Company or any duly
authorized committee.



2.4
Company. “Company” means MidAmerican Energy Holdings Company, a Des Moines Iowa
based corporation, and any directly or indirectly affiliated subsidiary
corporations, any other affiliate designated by the Board, or any predecessor or
successor to the business of any thereof.



2.5
Determination Date. “Determination Date” means each business day on which the
New York Stock Exchange is open for business.

 
 
2

--------------------------------------------------------------------------------





2.6
Disability. “Disability” means a physical or mental condition that prevents the
Participant from satisfactorily performing the Participant’s usual duties for
the Company. The Chairman & CEO and the President shall determine the existence
of Disability, in their sole reasonable discretion, and may rely on advice from
a medical examiner satisfactory to them in making the determination.



2.7
Incentive Account(s). “Incentive Account(s)” means the account or accounts
maintained on the books of the Company with respect to each Incentive Award and
used solely to calculate the amount which may be payable to each Participant
under the Plan and shall not constitute a separate fund of assets. Participants
may have more than one Incentive Account maintained on their behalf.



2.8
Incentive Award(s). “Incentive Award(s)” means the award determined and
allocated under the terms of the Plan. Each Incentive Award(s) shall be
designated by the year to which the award relates (the “Award Year”) even though
the value of the award may be determined and credited to a Participant’s
Incentive Account in a subsequent year. An example: The Year 2003 Incentive
Award may relate to the performance of the Company over the calendar year 2003
(the Award Year), even though the Incentive Award will only be determinable in
2004.



2.9
Interest. “Interest” means the amount credited to each Participant’s Incentive
Account(s) on each Determination Date, which shall be based on the Valuation
Funds chosen by the Investment Committee as provided in Section 2.16, below and
in a manner consistent with Section 5.2. Such credits to a Participant’s
Incentive Account(s) may be either positive or negative to reflect the increase
or decrease in value of the Incentive Account(s) in accordance with the
provisions of this Plan.



2.10
Investment Committee. “Investment Committee” means the Participants of the Plan
in the current Award Year. The Investment Committee shall designate the
investment of the entire balance of all awards in one or more of the Valuation
Funds for the sole purpose of determining the amount of Interest to be credited
or debited to each Incentive Account(s).



2.11
Net Income. “Net Income” means the definition as applied under Generally
Accepted Accounting Principles. The Chairman & CEO and the President may adjust
Net Income for extraordinary and non-recurring events, when appropriate.



2.12
Nomination Committee. “Nomination Committee” means a group of Participants
appointed by the Chairman & CEO and the President each plan year for the
purposes of recommending the Initial and Performance Allocations.



2.13
Participant. “Participant” means any employee who is eligible, pursuant to
Article III, below, to participate in this Plan, and who has been so notified by
the Chairman & CEO and the President. Such employee shall remain a Participant
in this Plan for any award that has been made until such time as all benefits
payable for that specific Award Year have been paid in accordance with the
provisions hereof. A Participant may have an Incentive Account(s) and not be
chosen to participate in a subsequent Award Year. In addition, a Participant may
be designated as an Associate Participant under the terms of this Plan, and the
rights and benefits attributable to these Associate Participants shall be those
attributable to Participants under this Plan, unless clearly set forth
otherwise. An Associate Participant may also be referred to as an “Associate”
which term shall have the same meaning in all respects as Associate Participant.
Likewise, a Participant may alternatively be referred to as a “Partner” which
term shall have the same meaning in all respects as Participant. The use of the
term “Partner” is not intended to, and does not convey any additional rights or
responsibilities to a Participant.



3

--------------------------------------------------------------------------------



2.14
Plan. “Plan” means this Long-Term Incentive Partnership Plan as amended from
time to time.



2.15
Retirement. “Retirement” means the termination of employment with the Company of
the Participant after attaining age fifty-five (55) and five (5) years of
service.



2.16
Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed in Exhibit A. These
Valuation Funds are used solely to calculate the Interest that is credited to
each Incentive Account(s) in accordance with Article V, and does not represent,
nor should it be interpreted to convey any beneficial interest on the part of
the Participant in any specific asset or other property of the Company. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Chairman & CEO and the President in their reasonable
discretion by reference to the performance of such Valuation Funds. The Chairman
& CEO and the President shall select the various Valuation Funds available to
the Investment Committee pursuant to the Plan and shall set forth a list of
these Valuation Funds attached hereto as Exhibit A, which may be amended from
time to time at the discretion of the Chairman & CEO and the President.



ARTICLE III - ELIGIBILITY AND PARTICIPATION


3.1
Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of the Company who are designated by the Chairman & CEO and
the President from time to time. The Chairman & CEO and the President of the
Company may designate certain key employees of the Company as Associate
Participants to reflect their contributions to the success of the Company. Such
Associate Participant may later be designated as a full Participant, in which
event, the benefits due under this Plan, including any Allocations, shall be
determined as set forth for a full Participant from the date specified.



3.2
Participation. An employee’s participation in the Plan for any Award Year shall
be effective upon notification to the employee by the Chairman & CEO and the
President.



ARTICLE IV - INCENTIVE AWARD


4.1
Annual Award. Prior to the beginning of each year, the Chairman & CEO and the
President shall determine whether an Incentive Award shall be granted for the
current plan year. If an Incentive Award is granted, the Chairman & CEO and the
President will establish the award categories based upon Net Income target goals
or such other criteria, as they deem appropriate for the plan year. The amount
of the Incentive Award shall be determined as described in the Plan Summary each
plan year.

 
4


--------------------------------------------------------------------------------



4.2
Allocation of Points. The amount of each Incentive Award shall be allocated
among the eligible Participants in the following manner:




 
a)
Initial Point Allocation. The Nomination Committee shall make recommendations to
the Chairman & CEO and the President to allocate initial points among
participants for that year. The Chairman & CEO and the President shall either
accept these recommendations or make adjustments that may increase, decrease or
eliminate any initial point allocation to any individual Participant. Any points
that are not allocated to Participants may be either refunded to the Company or
reallocated at a later date as initial points or performance points at the
discretion of the Chairman & CEO and the President.




 
b)
Performance Point Allocation. The Nomination Committee shall make
recommendations to the Chairman & CEO and the President to allocate all, or a
portion of, the remaining points for the Award Year, among the eligible
Participants. The Chairman & CEO and the President shall either accept these
recommendations or make adjustments that may increase, decrease or eliminate any
such remaining point allocation to any individual Participant. Any award that is
not allocated to Participants will be returned to the Company as an offset to
Plan expenses.




 
c)
Maximum Allocation. Notwithstanding the above, the dollar value of the sum of
the Initial and Performance Allocations made on behalf of any Participant for
any single Award Year shall not exceed one hundred fifty percent (150%) of that
Participant’s Base Salary for that Award Year.



4.3
Determination of Annual Awards. The dollar value of any Incentive Award shall be
determined by the Chairman & CEO and the President as soon as practical after
the close of the Award Year, but in no event shall the dollar value of the Award
be determined later than March 1st of the year following the Award Year. The
value of a Participant’s share of any Incentive Award shall be credited to a
Participant’s Incentive Account(s) as of the day determined by the Chairman &
CEO and the President but in no event shall the date be later than March 1st of
the year following the Award Year. Interest shall be credited (or debited) on
each Determination Date. Any distributions to a Participant shall reduce the
Participant’s Incentive Account(s) as of the date of such distribution.



4.4
Reduction of Awards. The Chairman & CEO and the President may, in their sole
discretion, establish certain criteria that must be met for an Incentive Award
to become effective. These criteria may include the achievement of certain
safety performance goals, environmental, risk management or other goals
established by the Chairman & CEO and the President. The determination of
whether any applicable goals have been achieved with respect to an Incentive
Award shall be determined by the Chairman & CEO and the President, as of the
time that the dollar value of that Incentive Award is determined in Section 4.3
above.



ARTICLE V - INCENTIVE ACCOUNT(S)


5.1
Accounts. The Company shall maintain a separate bookkeeping account on behalf of
each Participant in the Plan for each Incentive Award. The value of any
Incentive Award(s) allocated to each Participant plus any Interest earned
thereon shall be added to such Participant’s Incentive Account(s). These
Incentive Accounts shall be used solely to calculate the amount payable to each
Participant under the Plan and shall not constitute a separate fund of assets.

 
5

--------------------------------------------------------------------------------



5.2
Timing of Credits. The value of a Participant’s share of any Incentive Award
shall be credited to a Participant’s Incentive Account as of the day determined
by the Chairman & CEO and the President but in no event shall the date be later
than March 1st of the year following the Award Year. Each Incentive Account(s)
shall be increased or decreased by the Interest credited on each Determination
Date as though the balance of that Incentive Account(s) as of the date Incentive
Awards are credited to a Participant’s Incentive Account, had been invested in
the applicable Valuation Funds chosen by the Investment Committee. Any
distributions to a Participant shall reduce the Participant’s Incentive
Account(s) as of the date of such distribution.



5.3
Vesting of Accounts. Each Participant shall be twenty percent (20%) vested in
his or her Incentive Account at December 31st of the Award Year and an
additional twenty percent (20%) for each subsequent year. Participants must be
employed on December 31st to vest for the year. The Participant shall be
considered to be one hundred percent (100%) vested in the event of termination
of service as a result of a Disability or death, and shall be considered to be
one hundred percent (100%) vested in the event of Retirement, but only with
respect to Incentive Awards granted for years prior to 2004.



5.4
Statement of Accounts. The Company shall give to each Participant a statement
showing the balances in the Participant’s Incentive Account(s) no less
frequently than on an annual basis.



ARTICLE VI - PLAN BENEFITS


6.1
Normal Benefit. The balance of each Participant’s Incentive Account(s) shall be
paid no earlier than four (4) years, eleven (11) months from beginning of the
Award Year and no later than the fifth anniversary of the beginning of the Award
Year. Unless modified pursuant to Section 6.3 below, such amount shall be paid
in the form of a lump sum.



6.2
Early Termination Benefit. In the event that a Participant terminates service
with the Company prior to the fifth anniversary of an Award Year, the
Participant shall receive the vested portion of the Incentive Account(s) as of
the most recent Determination Date, payable in a lump sum. The amount shall be
paid as soon as practical after the termination of service, but in no event
later than thirty (30) days from the date of termination.



6.3
Deferred Benefit (U.S. only). With respect to any Incentive Account, the
Participant may elect, in a manner acceptable to the Company, to defer the
receipt of certain benefits due under this Plan by filing an election to do so
no later than December 15th after the third anniversary of the beginning of the
Award Year relating to the Incentive Account to be deferred:




 
a)
Such election must be accepted by the Administrative Committee of the
MidAmerican Energy Holdings Company Executive Voluntary Deferred Compensation
Plan;




 
b)
The balance of the Incentive Account as of the fifth anniversary of the Award
Year shall be transferred to the MidAmerican Energy Holdings Company Executive
Voluntary Deferred Compensation Plan as of that date and shall thereafter be
subject to the terms and conditions of that plan;

 

6

--------------------------------------------------------------------------------




 
c)
Such an election shall only permit the deferral of benefits payable under
Section 6.1 above, and shall not defer the receipt of benefits payable under any
other provision of the Plan; and




 
d)
The acceptance of such an election shall completely satisfy and discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to such Incentive Account, and the Participant’s (and
Participant’s Beneficiary’s) rights under the Plan with respect to such
Incentive Account shall terminate.



An example: A Participant may elect to defer the receipt of his Year 2003
Incentive Account by filing an election to do so prior to December 15, 2006. If
such election is in a form acceptable to the Company and the election is
accepted by the Administrative Committee of the MidAmerican Energy Holdings
Company Executive Voluntary Deferred Compensation Plan, the balance of the
vested portion of that plan year Incentive Account as of December 31, 2007,
shall be considered to be transferred to the MidAmerican Energy Holdings Company
Executive Voluntary Deferred Compensation Plan as of that date, and all
obligations with respect to the Year 2003 Incentive Account for that Participant
shall be deemed to be satisfied.


6.4
Death Benefit. In the event of the death of a Participant prior to complete
payment of any Incentive Account(s), the Participant’s Beneficiary shall receive
the remaining, vested balance of the Incentive Account(s) determined as if the
Participant had terminated service as of the date of death. Such amounts shall
be paid in a lump sum as soon as practical after the death of the Participant,
but in no event later than thirty (30) days from the date of the Participant’s
death.



6.5
Withholding and Payroll Taxes. The Company shall withhold from any payment made
pursuant to the Plan any taxes required to be withheld from such payments under
law. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Section 3405(a)(2) of the Code, or any successor provision
thereto (U.S. only).



6.6
Payment to Guardian. If a Plan benefit is payable to a minor, a person declared
incompetent or a person incapable of handling the disposition of the property,
the Company may direct payment to the guardian, legal representative or person
having the care and custody of such minor or person. The Company may require
proof of incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution. Such distribution shall completely discharge the Company
from all liability with respect to such benefit.



6.7
Effect of Payment. The full payment of the applicable benefit under this Article
VI shall completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
the Plan, and the Participant’s (and Participant’s Beneficiary’s) rights under
the Plan shall terminate.



ARTICLE VII - BENEFICIARY DESIGNATION


7.1
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate one (1) or more persons or entities as Beneficiary (both primary as
well as secondary) to whom benefits under the Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s
Incentive Account(s) balance. Each Beneficiary designation shall be in a written
form prescribed by the Company and shall be effective only when filed with the
Company during the Participant’s lifetime.



7

--------------------------------------------------------------------------------




7.2
Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Company. The filing of a new
designation shall cancel all designations previously filed.



7.3
Change in Marital Status. If the Participant’s marital status changes after the
Participant has designated a Beneficiary, the following shall apply until such
time as the Participant submits a revised Beneficiary form.




 
a)
If the Participant is married at death but was unmarried when the designation
was made, the designation shall be void.




 
b)
If the Participant is unmarried at death but was married when the designation
was made:

 

 
i)
The designation shall be void if the former spouse was named as Beneficiary.

 

 
ii)
The designation shall remain valid if the spouse was not named and a non-spouse
Beneficiary was named.




 
c)
If the Participant was married when the designation was made and is married to a
different spouse at death:




 
i)
The designation shall be void if the former spouse was named as Beneficiary.




 
ii)
The designation shall remain valid if the former spouse was not named and a
non-spouse Beneficiary was named.



7.4
No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:




 
a)
The Participant’s surviving spouse;




 
b)
The Participant’s children (including stepchildren) in equal shares, except if
any of the children predeceases the Participant but leaves surviving issue, then
such issue shall take by right of representation the share the deceased child
would have taken if living;




 
c)
The Participant’s estate.



7.5
Effect of Payment. Payment to Beneficiary shall completely discharge the
Company’s obligations under the Plan and the Company may require a release to
that effect from the Beneficiary prior to the distribution.



ARTICLE VIII - ADMINISTRATION


8.1
Binding Effect of Decisions. The decision or action of the Chairman & CEO and
the President with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.

 

 
8

--------------------------------------------------------------------------------



ARTICLE IX - CLAIMS PROCEDURE


9.1
Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the Chairman
& CEO and the President, who shall respond in writing as soon as practical. The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.



9.2
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:




 
a)
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;




 
b)
A description of any additional material or information required and an
explanation of why it is necessary; and




 
c)
An explanation of the Plan’s claim review procedure.



9.3
Final Decision. The decision on review shall normally be made within sixty (60)
days after receipt of Claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days.



ARTICLE X - AMENDMENT AND TERMINATION OF PLAN


10.1
Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to any Beneficiary receiving
payments, except that no amendment shall reduce any vested benefit or the amount
accrued in any Incentive Account(s) or any deferral election as of the date such
notice of the amendment is given.



10.2
Company’s Right to Terminate. The Board may at any time partially or completely
terminate the Plan by written instrument, notice of which is given to all
Participants and to any Beneficiary receiving payments if, in its judgment, the
tax, accounting or other effects of the continuance of the Plan, or potential
payments would not be in the best interests of the Company provided that no such
termination shall reduce any vested benefit and the amount accrued in any
Incentive Account(s) or any deferral election as of the date such notice of
termination is given.



10.3
Partial Termination. The Board may partially terminate the Plan and if such a
partial termination occurs, the Plan shall continue to operate and be effective
with regard to Incentive Awards allocated prior to the effective date of such
partial termination.



10.4
Payment on Termination. In the event of a complete or partial termination
hereunder, the Plan shall cease to operate or as to a partial termination, the
Plan shall cease only with respect to the part terminated and the Company shall
distribute each Incentive Account(s) to the appropriate Participant or
Beneficiary. Payment shall be made as a lump sum within thirty (30) days of Plan
termination unless deferral elections are effective, in which case payments
shall be made to a Participant’s (or Beneficiary’s) account in such deferral
plan.

 
9

--------------------------------------------------------------------------------


ARTICLE XI - MISCELLANEOUS


11.1
Unfunded Plan. The Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3 (2) of ERISA (as currently in effect or
hereafter amended) which is not so exempt.



11.2
Company Obligation. The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company.



11.3
Unsecured General Creditor. Notwithstanding any other provision of the Plan,
Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of the Company
or any other party for payment of benefits under the Plan. Any property held by
the Company for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets. The Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.



11.4
Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Company may establish one (1) or
more trusts for the purpose of assisting in the payment of such benefits.
Although such a trust shall be irrevocable, its assets shall be held for payment
of all the Company’s general creditors in the event of insolvency. To the extent
any benefits provided under the Plan are paid from any such trust, the Company
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.



11.5
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
of the amounts, if any, payable hereunder, or any part thereof, which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable except only pursuant to the designated Beneficiary in the event
of death or Disability or pursuant to a legal will or the laws of intestate
succession. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.



11.6
Not a Contract of Employment. The Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in the Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.



11.7
Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder.



10

--------------------------------------------------------------------------------




11.8
Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of Iowa, except as preempted by federal law.



11.9
Validity. If any provision of the Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.



11.10
Notice. Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Chairman & CEO and the President shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in the Company’s
records.



11.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.



11.12
Taxing Authority. If a Participant is subject to a taxing authority or
jurisdiction which would cause an Incentive Account to be recognized and taxed
as income by that authority or jurisdiction prior to the time it would otherwise
be payable under the terms of the Plan, then the provisions of the Plan, as
applied to that Participant, shall be modified such that if the Participant is
terminated for cause, as defined by the Chairman & CEO and the President, prior
to the time an Incentive Account is payable, the Participant shall be considered
zero percent (0%) vested in such award and the entire Incentive Account shall be
forfeited.






        MidAmerican Energy Holdings Company  
   
   
  Date:   January 30, 2004 By:   /s/  Greg Abel     Greg Abel  


 
11

--------------------------------------------------------------------------------


MIDAMERICAN ENERGY HOLDINGS COMPANY
LONG-TERM INCENTIVE PARTNERSHIP PLAN


EXHIBIT A




Following are the Valuation Funds as of January 1, 2003:


·
Russell 1000 Value (Large Cap Value)

·
S&P 500 Index [dividends reinvested] (Large Cap Core)

·
Russell 1000 Growth Index (Large Cap Growth)

·
Russell 2000 Value Index (Small Cap Value)

·
Russell 2000 Growth Index (Small Cap Growth)

·
Morgan Stanley EAFE Index (International)

·
Lehman Brothers Aggregate Bond Index (Core Bond)

·
Average of the one-year Treasury Bill constant maturity each October 15 (or the
preceding business day if a holiday or weekend) of the prior year. (Stable
Value)





The Company reserves the right to change the Valuation Funds at any time
pursuant to the Plan.
 
12

--------------------------------------------------------------------------------



